Judgment and order reversed and new trial granted, costs to abide the event, on the ground that the ease went to the jury upon the theory that the proximate cause of the injury was the failure of the master to furnish a safe place to work. There was no evidence that plaintiff was engaged at the time of the collapse in using the defective structure as a place to work. The evidence is that he was aiding in the repair of a defective structure. Jenks, P. J., Burr and Stapleton, JJ., concurred; Thomas and Carr, JJ., dissented.